

114 SRES 144 ATS: Supporting the mission and goals of 2015 National Crime Victims’ Rights Week, which include increasing public awareness of the rights, needs, and concerns of, and services available to assist, victims and survivors of crime in the United States.
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 144IN THE SENATE OF THE UNITED STATESApril 22, 2015Mr. Grassley (for himself, Mr. Leahy, Mr. Hatch, Mr. Schumer, Mr. Wicker, and Mr. Vitter) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the mission and goals of 2015 National Crime Victims’ Rights Week, which include
			 increasing public awareness of the rights, needs, and concerns of, and
			 services available to assist, victims and survivors of crime in the United
			 States.
	
 Whereas in 2013, there were more than 6,000,000 victims and survivors of violent crime and nearly 17,000,000 victims and survivors of property crime in the United States;
 Whereas a just society acknowledges the impact of crime on individuals, families, schools, and communities by protecting the rights of crime victims and survivors and ensuring that resources and services are available to help rebuild the lives of the victims and survivors;
 Whereas despite impressive accomplishments between 1974 and 2015 in increasing the rights of, and services available to, crime victims and survivors, and the families of the victims and survivors, many challenges remain to ensure that all crime victims and survivors, and the families of the victims and survivors, are—
 (1)treated with dignity, fairness, and respect; (2)offered support and services regardless of whether the victims and survivors report crimes committed against them; and
 (3)recognized as key participants within the criminal, juvenile, Federal, tribal, and civil justice systems in the United States when the victims and survivors report crimes;
 Whereas crime victims and survivors in the United States, and the families of the victims and survivors, need and deserve support and assistance to help cope with the often devastating consequences of crime;
 Whereas during each year between 1984 and 2014, communities across the United States have joined Congress and the Department of Justice in commemorating National Crime Victims’ Rights Week to celebrate a shared vision of a comprehensive and collaborative response that identifies and addresses the many needs of crime victims and survivors, and the families of the victims and survivors;
 Whereas Congress and the President agree on the need for a renewed commitment to serving all victims and survivors of crime in the 21st century;
 Whereas the theme of 2015 National Crime Victims’ Rights Week, celebrated during the week of April 19 through April 25, 2015, is Engaging Communities. Empowering Victims. and highlights the many challenges that confront crime victim assistance, justice, and public safety;
 Whereas engaging communities in victim assistance is essential to promoting individual and public safety;
 Whereas the United States must empower crime victims and survivors by protecting their legal rights and by providing them with quality, comprehensive services to help them in the aftermath of crime; and
 Whereas the people of the United States recognize and appreciate the continued importance of— (1)promoting the rights of, and services for, crime victims and survivors; and
 (2)honoring crime victims and survivors and individuals who provide services for the victims and survivors: Now, therefore, be it
	
 That the Senate— (1)supports the mission and goals of 2015 National Crime Victims’ Rights Week, which include increasing individual and public awareness of—
 (A)the impact of crime on victims and survivors, and the families of the victims and survivors; (B)the challenges to achieving justice for victims and survivors of crime, and the families of the victims and survivors; and
 (C)the many solutions to meet such challenges; and (2)recognizes that crime victims and survivors, and the families of the victims and survivors, should be treated with dignity, fairness, and respect.